Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 20, 2022

                                       No. 04-21-00388-CV

                             IN THE INTEREST OF J.I.C., a Child

                   From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI17323
                             Honorable Larry Noll, Judge Presiding


                                          ORDER

   Appellant’s brief was due on January 4, 2022. Neither the brief nor a motion for extension of
time has been filed. We therefore ORDER appellant to file, by February 4, 2022:

   (1) her brief; and
   (2) a written response reasonably explaining: (a) her failure to timely file a brief; and (b) why
       appellee is not significantly injured by appellant’s failure to timely file a brief.

   If appellant fails to timely file a brief and the written response, we will dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant fails to comply with court order).




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court